Citation Nr: 1621168	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from July 1989 until July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in November 2013 and June 2014.

In April 2014 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.     The June 2014 Board Remand directed the RO to schedule a VA examination         to determine whether it was at least as likely as not that the Veteran had a lung disability that was causally related to service, to include considering the Veteran's alleged exposure to asbestos and alleged exposure to atomized synthetic hydraulic fluid, or other solvents, fuels, and chemicals.  When the Veteran underwent VA examination pursuant to the Remand directive in June 2015, the VA examiner opined that the Veteran's restrictive lung disease was less likely than not causally related to service as there was no evidence of exposure to chemicals, fuels, or solvents, and because the Veteran's separation examination and post-service treatment did not show a chronic respiratory condition or asbestos exposure.        The Board notes that the VA examiner did not provide sufficient rationale for      this opinion in that she found a negative nexus based mainly on her finding that    the Veteran was not exposed to toxic chemicals, fuels, or solvents during active  duty service.  However, an April 1991 service treatment record noted regulations required a physical examination due to his occupational exposure to mixed paints/solvents, perchloroethylene, halogenated hydrocarbons, and fuels.  An addendum opinion is therefore, necessary.

Additionally, during active duty service the Veteran was seen for complaints of cough among other upper respiratory symptoms, and he was diagnosed with bronchitis and sinus congestion.  An opinion on whether a current lung condition is a maturation of or related to those in-service symptoms is also warranted.

Additionally, as the Veteran testified that he receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from July 2014 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file VA treatment records.  If no such records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Once this development is completed, the Veteran's claims file should be returned to the June 2015 VA examiner, if available, to provide an addendum opinion.  If the original examiner is not available, the claims file should be provided to another physician to obtain the requested opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should respond to the following:

a. Please provide an opinion as to whether the Veteran's current restrictive lung disease is at least as likely as not (50 percent probability or greater) a maturation of or otherwise related to the respiratory symptoms including cough noted in May 1991and December 1992.  Please explain why or why not.  

b. Provide an opinion as to whether it is at least as likely   as not that the Veteran's current restrictive lung disease is etiologically related to his conceded exposure to  mixed paints/solvents, perchloroethylene, halogenated hydrocarbons, and fuels.  Please explain why or why  not, to include discussing whether respiratory disability associated with such types of exposure would likely manifest immediately after exposure versus first manifesting years later. 

c. Assuming for the sake of argument the Veteran did   have asbestos exposure, is the Veteran's current restrictive lung disease at least as likely as not related to asbestos exposure?  Please explain why or why not. 

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought       on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




